Citation Nr: 1605651	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  09-24 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran had active duty service from March 1969 to December 1970.  He has been awarded the Combat Infantryman Badge (CIB). 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This issue, along with the issue of service connection for tinnitus, was remanded for further development in November 2013.  Service connection for tinnitus was granted by a February 2014 rating decision.  As such, the remaining issue in appellate status now returns before the Board.


FINDINGS OF FACT

The Veteran's currently diagnosed hearing loss is at least as likely not etiologically related to in-service combat noise exposure.  


CONCLUSION OF LAW

A hearing loss disability is etiologically related to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014) 38 CFR §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122   (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

 Stegall Considerations

As noted above, the Board previously remanded this claim in November 2013 for further development, specifically for an addendum medical opinion.  An additional examination was conducted with additional opinions, and this claim was readjudicated in an April 2014 SSOC. Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in September 2007, December 2009, and November 2013, as well as the prior November 2013 remand, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a)  (West 2014); 38 C.F.R. § 3.159(b)(1)  (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

Continuously during the course of this appeal, the Veteran has been represented by an experienced Veterans Service Organization who has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied. The Veteran's VA medical records, private treatment records, and service treatment records are in the file.  He has not identified any other potentially relevant records that have yet to be associated with the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was afforded several VA examinations, with opinions, discussed in detail below.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for increased ratings which are being decided here.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

 Legal Criteria

The Veteran and his representative essentially contend that he sustained hearing loss due to noise exposure in service including combat related noise exposure. 

Service connection may be granted for a disability resulting from disease or injury
incurred in or aggravated by service.  38 U.S.C.A §§ 1110 , 1131,  38 C F R §
3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3 303(d).

Direct service connection may not be granted without evidence of a current disability, in service incurrence or aggravation of a disease or injury, and a nexus between the claimed in service disease or injury and the present disease or injury. 38 U.S.C.A § 1112 , 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498   506 (1995) affd, 78 F.3d. 604 (Fed Cir 1996).

Service connection for certain diseases, such as neurological disorders, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014). In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2014). 

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009).   In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a). 

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The Board notes that the evidence of record does not show a documented diagnosis of hearing loss or tinnitus until over 35 years after the Veteran's separation from service, and the only medical etiology opinion evidence of record indicates that it is not likely that the Veteran's current hearing loss is related to service.

Reviewing the relevant evidence of record, a June 1968 pre induction audiogram showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
15
LEFT
10
5
10
10
5

The Veteran's service treatment records show no complaints of, or treatment for, hearing loss.  

A November 1970 separation audiogram showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20

10
LEFT
30
10
15

15

A March 1972 private examination noted the Veteran's hearing to be normal, however, there was a small scar at the top of the left ear drum.

A VA general medical exam in 1974 showed no complaints of hearing loss and the
examiner specifically reported there was no evidence of a hearing loss found. Nevertheless, the examiner did not address the recorded threshold shifts during service.  

The Veteran was seen in February 2007 with complaints of hearing loss which he stated had started shortly after his separation from service.  On examination, the Veteran was noted to have grossly normal hearing, with the presence of bilateral high frequency sensorineural hearing loss.  The Veteran's speech recognition scores were 100 percent in both ears.  The examiner at that time stated that the Veteran's hearing loss was as likely as not service connected.  The Veteran was considered a borderline candidate for hearing amplification at that time, but was not interested.

In an October 2007 report of VA audiological examination, the Veteran reported experiencing a close grenade explosion on his right side.  On evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
30
70
75
LEFT
15
5
20
35
45

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  Otoscopy was within normal limits.  The Veteran was diagnosed with normal sloping to moderately severe sensorineural hearing loss in both ears.  The examiner indicated that hearing loss was not likely related to service.  In support of this opinion, the examiner noted that pre induction thresholds in June 1968 were within normal limits for from 500Hz to 6000Hz in both ears.  A threshold shift was noted in a November 1970 separation examination, however, those findings were still within normal hearing limits.  The examiner also indicated that the Veteran's working at a factory for 35 years most likely caused some of his hearing loss.  Therefore, the examiner stated that it was not likely that the Veteran's current hearing loss was due to noise exposure in service.  

An addendum opinion to this examination, dated November 2013 is of record.  It indicates that the Veteran's MOS was light weapons infantry, which carries a high probability for loud noise.  The Veteran's pre induction and separation audiograms were noted.  He noted that, on exit from service, the 3K, 6K, and 8K evaluations were omitted from testing, therefore there is uncertainty as to those hearing thresholds at exit from service, and it would be speculative to assume they are as now shown on the latest hearing examination.  In addition, there was noted the mention of scarring of the left superior portion of the tympanic membrane.  However, VA examination in July 1974 was noted to find both ear drums intact.  For these reasons, the examiner indicated that the Veteran's bilateral hearing loss was less likely than not related to service.

A private evaluation, dated November 2013, is also of record.  It indicates that the Veteran was found to have normal sloping to severe sensorineural hearing loss in both ears.  Histories of military, occupational, and recreational noise exposure were all noted, however, no opinion was offered as to etiology of the Veteran's hearing loss.  The Veteran was prescribed hearing aids.

A further addendum opinion, dated March 2014, is of record.  It indicates that the Veteran's hearing loss is less likely than not related to service.  In support of that opinion, the examiner noted that there was no new evidence presented indicating hearing loss at separation, and the examiner cited a prior examination that opined that 35 years working in a factory most likely attributed to "some of his hearing loss."  .  

Here, while the Veteran has alleged a continuity of symptomatology since service,  the medical evidence of record, to include the 1974 general medical examination, show no evidence of complaints of, or treatment for, any hearing loss in service, or until many years after service.  While the Veteran's Hz readings did increase slightly between entrance and separation, examiners have noted that the Veteran's hearing was still normal on separation from service.  Nevertheless, the Board does not doubt that it is the Veteran's sincere belief that he has hearing loss secondary to service. 

Moreover, the Veteran's tinnitus has been linked to service. The fact that the Veteran has been diagnosed as having tinnitus as a result of his in-service noise exposure and granted compensation for tinnitus adds to the credibility of the Veteran's contention that his hearing loss disability is related to service because "an associated hearing loss is usually present" with tinnitus.  The Merck  Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Further, tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  With regard to the latter, the evidence of record reflects that the Veteran's tinnitus is noise-induced, i.e., a result of his exposure to acoustic trauma during service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The Merck Manual, Section 7, Ch. 85, Inner Ear. 

In light of the evidence that the Veteran was exposed to acoustic trauma in service, that his in-service audiograms show a noticeable threshold shift signifying worsening hearing acuity from enlistment to separation, and that all other negative medical opinions of record do not address the relationship between his service-connected tinnitus and hearing loss, the Board concludes that, at the very least, the evidence for and the evidence against the claim are in relative equipoise.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2015).  Therefore, the benefit-of-the-doubt will be conferred in his favor and his claim for service connection is granted, subject to the controlling laws and regulations, which govern awards of VA compensation. See 38 U.S.C.A. § 5107(b)  (West 2002); 38 C.F.R. §§ 3.102 , 3.400 (2012); see also Gilbert v. Derwinksi, 1 Vet. App. 49   (1990).


ORDER

Entitlement to service connection for hearing loss is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


